Citation Nr: 1137956	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from March 1994 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a March 2011 decision the Board remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right to compliance with the remand order, and VA has a duty to ensure compliance.  Remand is required for compliance with the Board's directives.  Stegall v. West, 11 Vet App. 268 (1998).

In March 2011 the Board remanded the claim for a VA nexus opinion addressing whether the Veteran's right knee disability was caused by his service connected left knee disability and, alternatively, whether the right knee disability was aggravated by the left knee disability.  

The examiner provided an opinion that the Veteran's right knee disability was not related to his left knee disability, stating that there is no medical literature to support the contention that degenerative changes of one joint may induce degenerative changes in another joint either of the affected or contralateral extremity.  While the examiner addressed the question of whether the left knee disability caused the right knee disability, the question of whether the left knee disability aggravated the right knee disability was not addressed.  Therefore a remand for an opinion addressing all of the Board's questions is required.  





Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claim file to a VA examiner.  The examiner shall review the claims file and provide an opinion as to whether the Veteran's current right knee disability, right knee patellofemoral syndrome, is at least as likely as not aggravated by the Veteran's service connected left knee disability.  A complete rationale for the opinion expressed must be included.

If the examiner feels that an opinion cannot be provided without further examination of the Veteran, schedule an examination. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claim file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


